4/16/2019                    Case 1:19-cv-01708-TWT Trademark
                                                     Document Electronic
                                                                    1-5Search System
                                                                          Filed      (TESS)
                                                                                 04/16/19   Page 1 of 1
            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Apr 16 04:51:45 EDT 2019



 Logout     Please logout when you are done to release system resources allocated for you.

  Start List At:                        Jump to record:
                                   OR                                   Record 2 out of 2

                                                   ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark         URPARTY
 Goods and         IC 021. US 002 013 023 029 030 033 040 050. G & S: Trays for domestic purposes of paper; trays of paper, for household purposes; serving tray; serving
 Services          tray liners; paper plates, paper bowls and paper cups; serving trays, in the nature of, paper food tubs. FIRST USE: 20170125. FIRST USE IN COMMERCE:
                   20170125
 Standard
 Characters
 Claimed
 Mark Drawing
                   (4) STANDARD CHARACTER MARK
 Code
 Serial Number     87323057
 Filing Date       February 3, 2017
 Current Basis     1A
 Original Filing
                   1A
 Basis
 Published for
                   July 25, 2017
 Opposition
 Registration
                   5305464
 Number
 Registration
                   October 10, 2017
 Date
 Owner             (REGISTRANT) Ravage Holding Inc CORPORATION CANADA Suite 701-1693 1120 Finch Avenue West Toronto CANADA
 Attorney of
                   Ruth Khalsa
 Record
 Type of Mark      TRADEMARK
 Register          PRINCIPAL
 Live/Dead
                   LIVE
 Indicator




                                                           |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xl52d6.2.2                                                                                                            1/1
